Citation Nr: 1130708	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty military service from March 1984 to June 1984 and from April 1985 to July 1987. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in June 2008 and April 2009.  This matter was originally on appeal from a May 2004 rating determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has a diagnosis of posttraumatic stress disorder (PTSD) based on a verified in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, the Veteran alleges that he has suffered from psychiatric symptoms since service.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board recognizes that, in claims for PTSD based on personal assault, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in- service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2010).

Reports of Medical Examination dated in January 1984, April 1984, January 1985, June 1987 showed clinical evaluation of psychiatric health as normal.  Reports of Medical History dated in January 1984, January 1985, indicate the Veteran denied ever having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

An Emergency Care and Treatment medical record dated January 2, 1987, indicates that the Veteran presented with strong ETOH with laceration on neck approximately 10-centimeters in length.  The Veteran was allegedly assaulted but didn't know how he got cut.  On January 5, 1987, the Veteran presented to clinic with sore neck left side due to laceration.  The Veteran complained of some burning sensation and a stiff neck.  The Veteran stated that he was cut with a knife in the back of the neck three days prior and that he was there to have cut checked.  

A January 23, 1987 Record of Formal Counseling indicated that the author was informed that on January 2, 1987 at about 0244 while in a very intoxicated state of mind, the Veteran damaged several items at another soldier's home, that the Veteran engaged in a verbal altercation with the other soldier which eventually resulted in the Veteran being injured and that he assaulted an additional soldier when he tried to help him.

In February 1987, the Veteran was screened for alcohol abuse.  DA Form 4465 indicates that the Veteran had received one Article 15 but no arrests or Courts Martial.  

On March 11, 1987, the Veteran was counseled regarding stress management by social work service.  The Veteran did not report for March 26, 1987, appointment and the case was closed.   

Record of Proceedings under Article 15, UCMJ indicates that it was reported that the Veteran willfully and wrongfully destroyed some crystal and china pieces, the property of another soldier

In May 1987, a mental status evaluation was conducted due to the Veteran being considered for discharge because of misconduct.  A May 1987 Bar to Reenlistment Certificate indicated that the Veteran received Articles 109 and 134 for wrongfully destroying personal property

On Report of Medical History dated in June 1987, the Veteran reported frequent trouble sleeping and depression or excessive worry; and the examiner noted high anxiety.  On Report of Medical Examination, the Veteran's psychiatric health was evaluated as normal. 

On June 22, 1987, the Veteran was seen with complaints that he couldn't sleep, that he was having problems which might be stress and noted that it was probably just nerves.  The Veteran was assessed with stress secondary to job and family and noted that he had stopped smoking 48 hours prior.  Impression was stress.

In July 1987, it was directed the Veteran be discharged before the expiration of his term of service due to alcohol abuse rehabilitation failure.

An undated statement by the Veteran indicates, 

I ... just want to submit this statement in regards to my Chapter 9 proceedings, imposed by my Commander ...  I feel I've made mistakes since I've been here in Germany, like hanging around with the wrong crowd when I first got here at Peden Barracks.  I drank a lot on one occasion and was cut by a fellow soldier in the neck for being I guess to[o] drunk to leave his place.  I was considered drunk and disorderly, maybe so, I lost a grade because of this incident, I felt I was a victim in a way.  But all that is over.  I then was found to be kind of wild on another night while enrolled in CCC programs.  My Commander then said I was material for a Chapter 9.  Well I would like to say sir, that I never really wanted to even come to Germany in a way.  I miss my girlfriend and I am so bored here I can't stand it.  So sir, I like to tell you I really want to leave here but I ask sir that you examine my papers and maybe see that I have been in the army around 30 months including my 11B10 Basic Training and AIT and in those 30 months my performance in my job area were good without any real problems.  So sir I ask that you consider my General Discharge be based on all 30 months service instead of a few incidents and consider giving me an Honorable Discharge that's all I ask.  I have come to realize the army life is not for me, probably because of my location and being away from the states and my future wife.  I hit the booze at times but sir I've never had a problem before with it, and maybe just maybe a Chapter 9 fits but a General Discharge just may hurt me in the future.  Why wreck a man[']s future because he had a problem with life for a moment or two.  I just think sir, that I want to get on with my life and maybe someday I'll mature and join the servi[c]e again as a Marine Corps Officer in 3 years or so, sorry sir, a Marine Infantry Officer not a Field Artillery Officer [.]  I just need time to get my personal life together and sort things out.  I do not know sir if this is the kind of statement you usually receive but I'm in a hurry for you to determine my future without to[o] much to haunt me from here.  We'll sir, that is about it.

In August 1992, the Veteran filed his original application for compensation for residuals of a right hand injury.  At VA examination in October 1992, the Veteran stated that while in service, he hit a sign with his first closed when he was somewhat upset.  The examiner noted a history of drug dependence, alcohol abuse and noted that the Veteran had been admitted from September 1987 to October 1987 to the Minneapolis VAMC for therapy.

In a June 1993 statement, the Veteran indicated that he struck his right hand against a sign while upset in Frankfurt, the result of wanting to leave that base and go to airborne training.  The Veteran stated that he was frustrated at that time with the military, the people, and the inactivity and that he foolishly hit the sign with his hand and injured it.

The Veteran underwent VA PTSD examination in September 2008.  The examiner noted that Veteran's service medical records, a database note in September 1987 when the Veteran was seen for alcohol treatment.  The examiner also described a two-page history of a history and physical report from the St. Cloud Medical Center which diagnosed alcohol dependence, marijuana dependence, and depression.  The examiner noted that the Veteran was seen for therapy in 1997 and for anger management counseling in June 1999.  The examiner noted that the Veteran was treated in 1999 and 2000 with bipolar medications, seen for interpersonal skills training in 2003, and was at that time being treated by Dr. W. since May 2002.  The examiner noted that the Veteran went through a psychological evaluation in October 2006 in which diagnostic impression included bipolar disorder, alcohol dependence in full remission, cannabis dependence in full remission, and cocaine abuse in full remission.  

The Veteran reported that he joined the Army when he was 17 years old, served between 1984 and 1987, and had one year in the reserves.  The Veteran reported that he received a general discharge under honorable conditions related to mental health and drinking.  The Veteran reported that he got an Article XV one time because he was knifed by someone and beat up someone else who was trying to help him which led to the Article XV.  The Veteran reported that he was "talked to" several times about things he did when he got angry, that his highest rank was E-4, and that his rank at discharge was E-2.  The Veteran reported that his MOS was infantry and later radar operator.  The Veteran noted that he always did fine in military school but that basic training was "terrible," and says that it was "torture" to have to do things over and over.  The Veteran stated that he remembers the lack of sleep and that he was constantly being told that they were going to war.  The Veteran stated that he had a "mouth" in basic training such that he got a lot of extra duty and that he was somewhat defiant by the end of his time in the Army.

The Veteran reported that he didn't exactly recall the time that he got knifed but that it was about three-quarters his way through the Army stint.  The Veteran reported that he was in Germany at the time and was stabbed by a fellow soldier at that soldier's house whom he did not know; he apparently got into an argument after he accidentally tipped something over on his table.  The Veteran reported that the soldier came up behind him and stabbed him in the back of neck, fought him off, and ran out.  The Veteran stated that he thought that the soldier was going to kill him and that he felt dizzy and was bleeding a lot.  The Veteran reported having medical treatment and receiving stitches and a brace on his neck.  The Veteran stated that his behavior in the Army went downhill after that, he did not want to be around anyone, he started drinking more, and he wanted out of the Army.  The Veteran reported that he didn't remember the soldier's name that attacked him but that he was kicked out of the army.  

The Veteran also reported that he felt intensely afraid when they would go on alert on the border of East Germany and would get live ammo during hose alerts.  The Veteran reported that they were hit with friendly fire one time in Germany when apparently they were caught between two artillery batteries.

The examiner noted that the Veteran reported symptoms unwanted memories but denied replay nightmares or flashbacks.  The Veteran did not report strong emotional reactions to reminders of his experience but noted avoidance thinking and avoiding certain circumstances such as crowded parties.  The Veteran reported some loss of interest in activities, some feelings of detachment, insomnia, poor concentration, irritability, and moderate hypervigilance.  The Veteran reported getting startled quite easily.

After interview with the Veteran and MMPI-2 testing, the examiner noted that the criterion A was met for PTSD, criterion B was minimally met, criterion C was not fully met, criteria D and E were met.  The examiner reported that the Veteran was reasonably open and honest during the interview and he came across as rather reserved.  The examiner noted that the Veteran did not appear to be exaggerating symptoms or complaints and that his MMI profile was somewhat over inclusive although there was no indication of intentional exaggeration.      

The examiner noted that the Veteran had a long history of both mental health treatment and chemical dependence treatment dating back to 1987 when he was first seen through the VA system.  The examiner noted that the Veteran had been diagnosed and treated with bipolar disorder and was at that time being treated with psychotropic medications and ongoing therapy.  The examiner noted there was very little mention of any PTSD symptoms in the Veteran's treatment records over the years and opined that it was unlikely that PTSD symptoms accounted for a significant majority of the Veteran's emotional difficulties.  The examiner opined that depression, as it pertained to the Veteran's bipolar illness, accounted for many negative symptoms including depressed mood, irritability, and poor concentration.  The examiner also noted that the Veteran continued to drink alcohol at a reduced level, that he gave up marijuana eight years prior, and did not cite any negative symptoms after drinking.

The examiner opined, "Overall, it is less likely as not that he has full blown PTSD due to his experiences in the service.  It is less likely as not that his alcohol or drug abuse programs in the past are related to his military service.  It is less likely as not that his depression symptoms are related to his military service.  Diagnostic impression on Axis I included bipolar II disorder, most recently depressed; alcohol dependence in sustained partial remission; and cannabis dependence in full sustained remission.

In an August 2009 psychological evaluation report, it was noted that the Veteran reported that he was stabbed in the neck by a fellow soldier in Germany in 1987, that he believed that he was going to die during his attack, and that he has suffered many anxious symptoms since that time.  The evaluation report noted that the Veteran presented with a history of anxiety, depression, sleep disturbance, anger flare-ups, and relationship problems and that he had a lengthy history of chemical dependence and abuse.  The Veteran also reported many job problems due to his anger and anxiety often resulting in his getting fired.

After interview with the Veteran and psychological testing, the examiner determined that the Veteran met the criteria for PTSD.  

The examiner noted that the Veteran met criterion A:  the Veteran was stabbed by a man in his unit and believed that he would die; he believed that he would die by friendly fire when his unit was caught between two artillery batteries firing on the field in Germany; and he deeply feared he would die while practicing throwing grenades.  The Veteran feared for his life during the knife attack and felt shocked afterward; he was constantly hypervigilant after the stabbing fearing another attack by others; he felt helplessness and afraid during a friendly fire incident when his unit was caught between two artillery batteries; and he felt very afraid and helpless fearing he would make a mistake as other had and die on the grenade practice field.  

The Veteran met criterion B:  The Veteran reported intrusive thoughts of his military experiences on a daily basis and having nightmares once per month; he was anxious constantly, he reported ongoing feelings of depression; that he experienced flashbacks of the knife attack about once per month; and feelings of depression and of grief and regret that he went in the military.  

The Veteran met criterion C:  The Veteran reported emotional numbness; ongoing communication problems on the job and interpersonally; occasional loneliness but self isolates in spite of his loneliness in order to reduce his anxiety; occasional suicidal thoughts since 1987.  The Veteran reported that he bunkers in his home and avoids others as much as possible; that he struggles with memory loss many times each day; that he has had chronic relationship problems with his bosses, coworkers, and others due to his anxiety, agitation and anger flare-ups; that he is triggered by seeing war moving and police shows on T.V.; and that he does not trust anyone.  

The Veteran met criterion D:  The Veteran reported that he is easily angered and subject to daily irritability; finds it difficult to relax or self-soothe; is hypervigilant at all times; and is subject to heightened startle response when approached from behind.  The Veteran reported that he struggles with sleep disturbance most night and with obsessional/repeating thoughts which are often about basic training experiences which prevent him from falling asleep.  The Veteran reported that he struggles to work on home repair projects due to his inability to focus or concentrate; procrastinates routinely; and demands perfection from himself and others.  The Veteran reported being verbally abusive to others in relationships; having panic attacks during both day and nighttime hours about twice per year on average; having anxiety attacks about six times per year; and having "black or white" thinking.  The Veteran reported that he patrols his home and surroundings daily and checks the locks on the doors three to four times each night and that he keeps a knife with him at all times.  The Veteran reported nervous physical symptoms including acid stomach, tension in the back of his neck, muscle pain, and inability to swallow, and vomiting due to relationship tensions.  The Veteran has attended three chemical dependency treatment programs, no longer uses marijuana, and uses alcohol in reduced amounts and frequencies.

The Veteran met criterion E:  The duration of the symptoms has been 22 years.

The Veteran met criterion F:  The disturbance has caused clinically significant impairment in interpersonal and social areas of functioning.  

The examiner diagnosed PTSD and major depression on Axis I.

In June 2010, the Veteran underwent VA PTSD examination at which time he described himself as being "aggressive" since junior high school and that his mother said that he was "hyper here and there."  The Veteran described generalized anxiety, worry, tension, and rumination.  He stated that he believed that this started in the military as a result of the stabbing incident and described some checking behavior but denied any true compulsions.  The Veteran reported being "jumpy."   With respect to the stabbing incident, the Veteran stated that he was in Germany at a party where other soldiers were present and that he was talking to another soldiers wife.  Evidently the other soldier didn't like him speaking to his wife, and he told the soldier to "f ... u."  The Veteran was then stabbed in the back of the neck.  The Veteran stated that he lost a lot of blood and was freaking out and that apparently a third solider wanted to help him but the Veteran, thinking that he was actually going to attack him, assaulted the third soldier.  The Veteran stated that he felt "disbelief" during the incident and felt scared and "petrified."  

After interviewing the Veteran, the examiner noted that criterion A appeared to be met, criterion B was probably met, criterion C did not appear to be met, and criterion D was not met.  The examiner stated that the Veteran was stabbed by another soldier at a party and that the exact details of this incident were unclear.  The examiner noted that the Veteran's military records indicate that he was disciplined for his role in the altercation and that he was noted to be very intoxicated at the time.  The examiner noted that the Veteran had previously been talked to about getting into fights, and that he had a minor consumption charge as a juvenile.  The examiner stated that the Veteran had been treated for bipolar disorder, anxiety disorder, and substances abuse/dependency and that although his treatment record was quite extensive, dating back to 1987 (narrative notes began in 1996), there was virtually no mention of the traumatic incident being a cause of anxiety, depression, nightmares, etc.  The examiner stated that although the Veteran claimed that he had been bothered by nightmares and intrusive thoughts of this incident ever since it happened, an MMPI administered shortly after his discharge was generally normal within normal limits with regard to PTSD symptoms.  The examiner noted that the Veteran reported chronic symptoms of suspiciousness, irritability, and anxiety but that there was no indication, either in the treatment records or military service records, that the symptoms were related to the traumatic event.  The examiner opined that the Veteran's symptoms appeared most likely accounted for by a bipolar II disorder, along with a personality disorder, with paranoid and antisocial characteristics; thus it was less likely than not that the Veteran had ever met the criteria for PTSD or related disorder.  

In October 2010, an opinion was rendered by a VA psychologist who reviewed the Veteran's claims file.  The psychologist stated that based on all available data, including the Veteran's report, he was first diagnosed with and treated for possible bipolar disorder in 1999.  The psychologist noted that the Veteran had previously been psychiatrically evaluated in June 1987 and diagnosed with mild anxiety and then treated for alcohol dependence at the St. Cloud VAMC in September 1987 with no diagnosis of bipolar illness, been followed for many years by a physician who initially diagnosed him with mood disorder in May 2002 and later atypical bipolar disorder in April 2003, and hospitalized in October 2003 with manic symptoms and diagnosed at that point with bipolar with mania by another physician.  The psychologist stated that given the progression of the Veteran's symptoms and various diagnoses, it appeared that his bipolar illness began to develop in or around 1999/2000 and became progressively more severe, as well as more obvious, in 2003 when he was first hospitalized for bipolar symptoms.  The psychologist opined that it appeared less likely than not that the Veteran's bipolar illness had its onset during the Veteran's service in 1984-1987.

In May 2011, the Board requested a medical expert opinion as to whether an identified psychiatric disorder was related, in whole or in part, to service.  In June 2011, the Board received the medical expert opinion which stated, in pertinent part,

Records state that on 1/2/1987 the Veteran attended a party at another soldier's home.  An argument occurred with the homeowner related to the Veteran breaking some dishes.  According to the Veteran the homeowner went to the kitchen obtained a knife and stabbed the Veteran in the neck. The Veteran was treated for his injury and released without an overnight hospital stay.

Records indicate that at the time of the incident on 1/2/1987 the Veteran was described by others to be in a "very intoxicated state."  Therefore, the accuracy of his repot of the traumatic event and his emotion reaction (Criteria A of the DSM-IV-TR) may not be accurate.  He was subsequently treated for chemical dependency on several occasions and reportedly discharged from the military due to "alcohol habilitation failure."

Also, in reviewing a statement written by the Veteran in regards to his Chapter 9 proceedings while stationed in Germany weeks after the incident, he acknowledged that he was intoxicated on 1/2/1987 as well as other occasions before and after the incident.  In addition, he stated "I never really wanted to come to Germany anyway.  I miss my girlfriend and I am so bored here I can't stand it."  He also stated "I have come to realize that the army life is not for me, probably because of my location and being away from the states and my future wife.  I hit the booze at times."  There is no mention of the incident causing the mental health symptoms the Veteran is currently reporting.

Additionally, upon review of a report dated August 15, 2009 from ASC Psychological Clinic several discrepancies were found.  It was reported that the Veteran's performance in the military did not decline until after the assault.  However, his service records noted that he had difficulties prior to this incident.  In 1984, he had a history of unexcused absences and received a rating of unsatisfactory in training.  Also, the Veteran reported that in 1986 he got into a fight.  Also, as previously, stated the Veteran provided a written statement for Chapter 9 proceedings that does not identify significant mental health issues.

As for the results of psychological testing that have been noted, I am unable to comment on the validity or interpretation of the data without reviewing a complete list of scores from all the instruments administered as they are not included in the available records.

Therefore, after a review of available treatment and military records there is no mention of the traumatic incident being a cause of his reported anxiety, depression, nightmares, intrusive thought, hypervigilance, suspiciousness, irritability, impaired sleep, and emotional numbing.  According to the records, he has been in treatment predominately for chemical dependency since 1987 and bipolar disorder since 1999.  It is my opinion that it is less likely than not that the Veteran has ever met criteria for PTSD.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran has a PTSD diagnosis in accordance with DSM-IV related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has a PTSD diagnosis in accordance with DSM-IV related to a verified in-service personal assault is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


